ROBERTS, Justice.
Richard Peaslee, Jr. appeals his conviction of vehicular manslaughter1 after a jury trial in Superior Court (Lincoln County, Brodrick, J.). Because we reject Peas-lee’s contentions that the court erred in instructing the jury and that the evidence was insufficient, we affirm the judgment.
On the evening of February 14, 1987, Gary Dawson was a passenger in Peaslee’s car operating on the Coopers Mills — Sum-merville Road in Summerville. As a result of Peaslee’s deliberate fishtailing on the snow-packed, icy road, the car went out of control and overturned, throwing Dawson onto the road. Because of the seriousness of his injuries, Dawson was unable to move himself and was not moved by others. A second car ran over Dawson several minutes later after Dawson’s brother, Gordon, tried unsuccessfully to stop the car. Dawson died at the scene.
Apparently because Gary Dawson was injured in two separate motor vehicle accidents, the court defined causation on the basis of 17-A M.R.S.A. § 33 (1983), which provides:
Unless otherwise provided, when causing a result is an element of a crime, causation may be found where the result would not have occurred but for the conduct of the defendant operating either alone or concurrently with another cause, unless the concurrent cause was clearly sufficient to produce the result and the conduct of the defendant was clearly insufficient.
Peaslee argues that the statute and the court’s instruction impermissibly shifted the burden of proof on the cause of death. He further argues that the instruction er*827roneously precluded the jury from considering the intervening conduct of Dawson’s brother. Because Peaslee did not object at trial, we review the instruction for obvious error affecting substantial rights pursuant to M.R.Crim.P. 52(b). See State v. Young, 560 A.2d 1095, 1096 (Me.1989).
In these circumstances, section 33 was inapplicable because the separate accidents were not independent of each other. Peas-lee was criminally responsible for the second impact as well as the first. On the record before us he could properly be convicted even if the second impact were the sole cause of Dawson’s death. State v. Snow, 464 A.2d 958 (Me.1983) and State v. Crocker, 431 A.2d 1323 (Me.1981), are distinguishable on the ground that in each of these cases the two causes were independent of each other. In Snow the two causes were recklessly inflicted injury and pre-existing physical condition. In Crocker they were physical beatings and malnutrition. In the case at bar, the causes were not independent because Dawson would not have been lying immobile on the road in the path of the other car were it not for Peas-lee’s conduct. We likewise reject Peaslee’s contention that the conduct of Dawson’s brother could constitute a concurrent or intervening cause. We conclude therefore that whether Dawson was killed by the first or second impact makes no difference. The jury instruction did not deprive Peaslee of a fair trial.
Peaslee also argues that the evidence was insufficient to support the conviction of manslaughter. We review the evidence in a light most favorable to the State to determine whether a jury rationally could find every element of manslaughter beyond a reasonable doubt. State v. Barry, 495 A.2d 825, 826 (Me.1985); Snow, 464 A.2d at 961.
There was evidence in this case that Peaslee had smoked marijuana, that he was operating his vehicle too fast for the road conditions, and that he was deliberately fishtailing his vehicle on an icy, snow-packed country road, resulting in a loss of control and the vehicle flipping over. Gary Dawson was thrown from the vehicle onto the road, and, unable to move, was hit and run over by another vehicle several minutes later. We reject Peaslee’s contention, citing Model Penal Code § 2.03, that the second accident was “too remote or accidental in its occurrence to have a [just] bearing on [Peaslee’s] liability.” The jury rationally could conclude that Peaslee’s operation of the vehicle was reckless or criminally negligent and that his reckless or criminally negligent conduct caused the death of Gary Dawson. Snow, 464 A.2d at 961-63.
Other contentions of Peaslee are without merit and require no further discussion.
The entry is:
Judgment affirmed.
McKUSICK, C.J., and WATHEN, GLASSMAN and COLLINS, JJ., concurring.

. 17-A M.R.S.A. § 203(1)(A) (1983 & Supp.1988) provides as follows:
1. A person is guilty of manslaughter if he:
A. Recklessly, or with criminal negligence, causes the death of another human being;